
	

114 HR 1920 IH: To require the Secretary of State to provide relevant Foreign Service officers with training related to medical graduates in the countries in which such officers are serving, and for other purposes.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1920
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Ms. Meng (for herself and Mr. Emmer of Minnesota) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To require the Secretary of State to provide relevant Foreign Service officers with training
			 related to medical graduates in the countries in which such officers are
			 serving, and for other purposes.
	
	
 1.Training for Foreign Service officersThe Secretary of State shall provide to relevant Foreign Service officers training related to medical graduates and medical graduate programs in the countries in which such officers are serving. Such training shall be part of the training provided to such officers under section 701 of the Foreign Service Act of 1980 (22 U.S.C. 4021).
		
